Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,795,856. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following claim mapping table:
Current Application 17/008,280
Patent No. 10,795,856
1
1
2
2
3
3
4
4
5
5
6
6

7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 8, 10 – 15 and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0226535 issued to Pareg Gokhale (hereinafter referred to as Gokhale).
As to claim 1, Gokhale discloses capturing metadata specifying both a data protection policy applied to an enterprise application supported by a host computing system and a location of backup file data associated with the enterprise application (metadata comprises protection policies and backup location, see Para. 0060); 
transferring the enterprise application and the metadata from the host computing system to a target computing system (reconstruction criteria and metadata collected at the central storage device is sent to the located target device for reconstruction, see Para. 0110 - 0113); and 
(reconstruction criteria and metadata collected at the central storage device is sent to the located target device for reconstruction using predefined policies, see Para. 0110 – 0113, and polling of target devices is done in accordance with defined policies, see Para. 0101). 

As to claim 3, Gokhale discloses wherein the target computing system is configured to assess whether the plurality of resource components on the target computing system has sufficient capability to implement the data protection policy (performance metrics for target storage includes storage space, network resource allocation, etc., see Para. 0109 - 0113).

As to claim 4, Gokhale discloses utilizing the transferred metadata to restore at least a portion of the transferred enterprise application on the target computing system (reconstruction criteria and metadata collected at the central storage device is sent to the located target device for reconstruction using predefined policies, see Para. 0110 – 0113).


(user defined periodic update schedule, etc., see Para. 0110).20Attorney Docket No. 3065/21

As to claim 6, Gokhale discloses wherein the data protection solutions for each of the plurality of resource components is recorded in the metadata (metadata comprises protection policies and backup location, see Para. 0060).

As to claim 7, Gokhale discloses wherein the data protection solution for each of the plurality of resource components maintains the location of backup file data in accordance with the backup file retention period (metadata comprises protection policies and backup location, see Para. 0060, and retention period, see Para. 0047).

Claims 8 and 10 – 14 are rejected using similar rationale to the rejection of claims 1 and 3 – 7 above.
Claims 15 and 17 – 20 are rejected using similar rationale to the rejection of claims 1 and 3 – 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale in view of U.S. Patent No. 9,485,271 issued to Kevin Roundy et al (hereinafter referred to as Roundy).

Roundy discloses wherein each of the host computing system and the target computing system is a converged infrastructure (Cl) system (converged infrastructure, see Col. 8 lines 10 – 30).
Gokhale and Roundy are analogous due to their disclosure of implementing security policies in enterprise systems.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Gokhale's use of reconstructing enterprise data systems using backups and storage policies with Roundy’s use of converged infrastructure in order to detect compromised IT administration accounts.
Claims 9 and 16 are rejected using similar rationale to the rejection of claim 2 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK E HERSHLEY/Primary Examiner, Art Unit 2164